—Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered February 7, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to either move to withdraw the plea prior to the imposition of sentence in the court of first instance, or to move to vacate the judgment pursuant to CPL 440.10. His oral attempt to withdraw his plea after sentence was properly rejected by Criminal Term (see, People v Miller, 90 AD2d 799).
There is nothing in the record to support defendant’s contention that his counsel was ineffective so as to vitiate defendant’s plea of .guilty (see, People v Petgen, 55 NY2d 529, 535, rearg denied 57 NY2d 674). O’Connor, J. P., Niehoff, Lawrence and Kooper, JJ., concur.